     Case 1:20-cv-02511-EGS Document 16-1 Filed 03/26/21 Page 1 of 2
USCA Case #20-7109    Document #1884037      Filed: 02/05/2021 Page 1 of 2



                   United States Court of Appeals
                             FOR T HE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________
No. 20-7109                                                  September Term, 2020
                                                                         1:20-cv-02511-EGS
                                                        Filed On: February 5, 2021
Robert C. Laity,

              Appellant

       v.

Kamala D. Harris,

              Appellee


       BEFORE:       Tatel, Millett, and Rao, Circuit Judges

                                         ORDER

       Upon consideration of the motion to add defendants; the motion for summary
affirmance, the response thereto, and the reply; the motion to expedite; and the notices filed
on January 3, 2021, it is

        ORDERED that the motion to add defendants be denied. Appellant has not shown
that “special circumstances” justify adding a party on appeal. See Mullaney v. Anderson,
342 U.S. 415, 416-17 (1952). It is

       FURTHER ORDERED that the motion for summary affirmance be granted. The
merits of the parties’ positions are so clear as to warrant summary action. See Taxpayers
Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C. Cir. 1987) (per curiam). The district
court correctly concluded that appellant does not possess standing to challenge Vice
President Harris’s eligibility to hold office. See Lujan v. Defs. of Wildlife, 504 U.S. 555,
560-61 (1992) (“generally available grievance about government” does not confer standing);
Chapman v. Obama, 719 F. App’x 13 (D.C. Cir. 2018) (no standing to challenge President
Obama’s qualifications to hold office). Dismissal with prejudice is warranted because no
facts consistent with the pleadings could cure this defect. See Firestone v. Firestone, 76
F.3d 1205, 1209 (D.C. Cir. 1996). It is

       FURTHER ORDERED that the motion to expedite be dismissed as moot. It is

        FURTHER ORDERED, on the court’s own motion, that appellant show cause within
30 days of the date of this order why appellant should not be sanctioned for bringing a
frivolous appeal. See Fed. R. App. P. 38; 28 U.S.C. § 1912; Reliance Ins. Co. v. Sweeney
     Case 1:20-cv-02511-EGS Document 16-1 Filed 03/26/21 Page 2 of 2
USCA Case #20-7109    Document #1884037      Filed: 02/05/2021 Page 2 of 2



                 United States Court of Appeals
                              FOR T HE DISTRICT OF COLUMBIA CIRCUIT
                                        ____________
No. 20-7109                                                   September Term, 2020

Corp., Maryland, 792 F.2d 1137, 1138 (D.C. Cir. 1986) (“An appeal is considered frivolous
when its disposition is obvious, and the legal arguments are wholly without merit.”) (internal
quotation and citation omitted). The response to the order to show cause may not exceed
the length limitations established by Fed. R. App. P. 27(d)(2) (5,200 words if produced
using a computer; 20 pages if handwritten or typewritten). Failure by appellant to respond
to this order may result in sanctions. See D.C. Cir. Rule 38.

       Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is
directed to withhold issuance of the mandate herein until seven days after resolution of any
timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b);
D.C. Cir. Rule 41.


                                         Per Curiam


                                                            FOR THE COURT:
                                                            Mark J. Langer, Clerk

                                                    BY:     /s/
                                                            Manuel J. Castro
                                                            Deputy Clerk




                                            Page 2
